 
 
I 
111th CONGRESS
1st Session
H. R. 829 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mrs. Myrick introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of funds to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to facilities in North Carolina or to house such individuals at such facilities. 
 
 
1.Prohibition on use of funds to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to facilities in North CarolinaNone of the funds appropriated or otherwise made available to any Federal department or agency may be used to transfer any individual detained by the United States at Naval Station, Guantanamo Bay, Cuba, to any military installation located in the State of North Carolina or any Federal detention center located in the State of North Carolina or to house any such individual at such an installation or detention center. 
 
